United States Court of Appeals
                                                              Fifth Circuit

                                                           FILED
               IN THE UNITED STATES COURT OF APPEALS
                                                          April 5, 2005
                       FOR THE FIFTH CIRCUIT
                       _____________________      Charles R. Fulbruge III
                                                          Clerk
                            No. 04-50688
                       _____________________

                    Consolidated with 04-51043

UNITED STATES OF AMERICA
                Plaintiff - Appellee

   v.
CESAR EDUARDO CAMARILLO-RODRIGUEZ
                Defendant - Appellant

                       ---------------------
           Appeals from the United States District Court
                for the Western District of Texas
                            (03-CR-2066)
                       ---------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.

     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing is

granted.

___________________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent under
the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT   IS   FURTHER   ORDERED   that   the   Appellee’s   unopposed

alternative motion to extend time to file Appellee’s brief until

fourteen (14) days from the court’s denial of the Appellee’s

motion to vacate and motion to remand is moot.